                  UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JAMES SMITH,                                 :      Civil No. 4:18-CV-1134
                                             :
                Plaintiff,                   :
                                             :
      v.                                     :      (Judge Brann)
                                             :
PENNSYLVANIA DEP’T. OF                       :
CORRECTIONS, et al.,                         :      (Magistrate Judge Carlson)
                                             :
                Defendants.                  :

                        MEMORANDUM AND ORDER

      The background of this order is as follows:

      The plaintiff, a state prisoner who is proceeding pro se, commenced this

action by filing a complaint on June 4, 2018. (Doc. 1.) The defendants moved to

dismiss this complaint. (Doc. 14.) In conjunction with his response to the motion to

dismiss, the plaintiff has sought leave to file an amended complaint. (Doc. 17.) We

agree that the plaintiff should be entitled to amend his complaint in response to this

motion to dismiss since Rule 15(a) of the Federal Rules of Civil Procedure, which

governs amendment of pleadings strongly favors amendment of pleadings, and

provides that such leave to amend should be liberally granted “when justice so

requires.” Fed. R. Civ. P. 15(a)(2).

      Accordingly, IT IS ORDERED as follows:

                                         1
      1.     The plaintiff’s motion for leave to amend (Doc. 17) is GRANTED and

the plaintiff shall file an amended complaint on or before February 18, 2019.

However, we instruct the plaintiff that this Aamended complaint must be complete in

all respects. It must be a new pleading which stands by itself as an adequate

complaint without reference to the complaint already filed.@ Young v. Keohane, 809

F. Supp. 1185, 1198 (M.D. Pa. 1992). Therefore, in amending this complaint, the

plaintiff=s amended complaint must recite factual allegations which are sufficient to

raise the plaintiff=s claimed right to relief beyond the level of mere speculation,

contain Aa short and plain statement of the claim showing that the pleader is entitled

to relief,@ Fed. R. Civ. P. 8(a)(2), set forth in averments that are Aconcise, and direct,@

Fed. R. Civ. P. 8(e)(1), and stated in separately numbered paragraphs describing the

date and time of the events alleged, and identifying wherever possible the

participants in the acts about which the plaintiff complains. This complaint must be a

new pleading which stands by itself as an adequate complaint without reference to

any other pleading already filed. Young v. Keohane, 809 F. Supp. 1185, 1198 (M.D.

Pa. 1992). The complaint should set forth plaintiff's claims in short, concise and

plain statements, and in sequentially numbered paragraphs. It should name proper

defendants, specify the offending actions taken by a particular defendant, be signed,

and indicate the nature of the relief sought. Further, the claims set forth in the

                                             2
complaint should arise out of the same transaction, occurrence, or series of

transactions or occurrences, and they should contain a question of law or fact

common to all defendants. The Court further places the plaintiff on notice that

failure to comply with this direction may result in the dismissal of this action

pursuant to Rule 41 of the Federal Rules of Civil Procedure. The Court also notifies

the plaintiff that, as a litigant who has sought leave to proceed in forma pauperis, his

complaint may also be subject to a screening review by the Court to determine its

legal sufficiency. See 28 U.S.C. ' 1915(e)(2)(B)(ii).

      2.     We believe that this development has substantive significance for the

parties with respect to the initial motion to dismiss the original complaint filed in

this case (Doc. 14) since, as a matter of law, an amended complaint takes the place

of the original complaint, effectively invalidating the original complaint.

Crysen/Montenay Energy Co. v. Shell Oil Co. (In re Crysen/Montenay Energy Co.),

226 F.3d 160, 162 (2d Cir. 2000) ("[A]n amended pleading ordinarily supersedes the

original and renders it of no legal effect"); see 6 Charles Alan Wright, Arthur R.

Miller & Mary Kay Kane, Federal Practice & Procedure ' 1476 (2d ed. 1990) ("A

pleading that has been amended Y supersedes the pleading it modifiesY. Once an

amended pleading is interposed, the original pleading no longer performs any

function in the caseY."). Since the complaint in this case will be amended, the

                                           3
original complaint will be a nullity, and any motion to dismiss challenging a count

contained in that original complaint will be moot. Therefore, we will DISMISS the

pending motion to dismiss the plaintiff=s original complaint (Doc.14) without

prejudice to reinstatement of the motion if the plaintiff fails to timely file an

amended complaint as directed by the court.

      SO ORDERED, this 18th day of January 2019.


                                     /s/ Martin C. Carlson
                                     Martin C. Carlson
                                     United States Magistrate Judge




                                         4
